TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00451-CV


John Mark Quaak, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 09-3302-FC1, HONORABLE GEORGE E. HOLMES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		John Mark Quaak has failed to prosecute his appeal.  After requesting and receiving
two extensions of time to file it, appellant's brief was due on July 6, 2012.  On August 9, 2012, this
Court's clerk sent Quaak a notice informing him that his brief was overdue and cautioned that his
appeal could be dismissed for want of prosecution unless Quaak filed a response reasonably
explaining his failure to file a brief.  That response was due by August 20, 2012.  Quaak has not
responded to the notice, nor has he filed a brief.  Accordingly, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b), (c).


						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   August 31, 2012